Citation Nr: 0620336	
Decision Date: 07/13/06    Archive Date: 07/21/06

DOCKET NO.  98-159 18A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for carpal tunnel syndrome.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Millikan Sponsler, Associate Counsel







INTRODUCTION

The veteran served on active military duty from February 1984 
to January 1987 and from July 1991 to July 1992, with 
additional periods of Army Reserve duty.  This matter comes 
to the Board of Veterans' Appeals (Board) on appeal from a 
rating decision by the New York, New York, Regional Office 
(RO) of the Department of Veterans Affairs (VA) and Board 
remand.


FINDING OF FACT

The competent medical evidence of record shows no current 
disability.


CONCLUSION OF LAW

Carpal tunnel syndrome was not incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131, 5103A, 
5107 (West 2002); 38 C.F.R. § 3.303 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Initial considerations

An appeal of an RO decision begins with the filing of a 
Notice of Disagreement (NOD).  See 38 U.S.C.A. § 7105 (West 
2002).  An NOD must be filed within one year from the date of 
mailing of the notice of the RO decision.  See 38 U.S.C.A. 
§ 7105.  After the NOD is received, VA must issue a Statement 
of the Case (SOC) to the claimant if the disagreement 
expressed in the NOD is not resolved.  See 38 U.S.C.A. § 
7105(d)(1).  The claimant has 60 days from the date on which 
the SOC is mailed, or the remainder of the "one year period 
from the date of mailing of the notification of the 
determination being appealed, whichever period ends later," 
in which to file a substantive appeal.  38 C.F.R. § 20.302(b) 
(2005); see also 38 U.S.C.A. § § 7105(d)(3).  Further, upon a 
showing of good cause, the 60 day period for filing a 
substantive appeal will be extended for a reasonable period.  
See 38 U.S.C.A. § 7105(d)(3).  An RO may close an appeal 
without notice to an appellant for failure to respond to an 
SOC within the period allowed.  See 38 C.F.R. § 19.32 (2005).  
If a substantive appeal is subsequently received within the 
one year appeal period, the appeal is considered reactivated.  
See 38 C.F.R. § 19.32.

But the "failure to file a timely [Substantive] Appeal does 
not automatically foreclose an appeal, render a claim final, 
or deprive the [Board] of jurisdiction."  Rowell v. 
Principi, 4 Vet. App. 9, 17 (1993).  Where there is no 
indication that the RO closed the appeal for failure to file 
a timely substantive appeal and the RO treated the veteran's 
filing as timely, the Board is not deprived of jurisdiction 
over the claim.  See Gonzalez-Morales v. Principi, 16 Vet. 
App. 556, 557 (2003) (holding that where the RO did not close 
the appeal, treated the filing as timely, and notified the 
veteran that his appeal was timely, the Board was not 
deprived of jurisdiction); Rowell, 4 Vet. App. at 17-18 
(holding that the Board was not deprived of jurisdiction 
where the RO treated an appeal as timely and did not close 
the appeal); see also Beyrle v. Brown, 9 Vet. App. 24, 28 
(1996) (holding that despite the lack of a substantive 
appeal, Board waived jurisdictional objections by reviewing 
the claim).

Here, the veteran claimed entitlement to service connection 
for carpal tunnel syndrome in March 1997.  An August 1998 
rating decision denied the veteran's claim.  A NOD as to this 
issue was received in September 1998.  A SOC addressing the 
claim was issued in November 1998.  The veteran's 
representative statement in lieu of VA Form 646, was received 
by VA in November 2000, more than two years after notice of 
the August 1998 rating decision and more than 60 days after 
the SOC was issued.  In April 2001, the RO sent the veteran a 
Veterans Claims Assistance Act (VCAA) letter, but didn't 
specify which claims it was addressing.  In a March 2004 
supplemental SOC, the RO stated that regarding entitlement to 
service connection for carpal tunnel syndrome, "this issue 
on appeal has been perfected."  In July 2004, the veteran's 
representative filed a statement in lieu of Form 646 that 
listed carpal tunnel syndrome as one of the issues.  

In an April 2005 letter, the RO notified the veteran that his 
appeal was certified to the Board.  In an April 2005 letter, 
the Board informed the veteran that it was going to consider 
whether a timely substantive appeal with respect to 
entitlement to service connection for carpal tunnel syndrome 
had been received.  He was notified of the law and 
regulations relating to the timeliness of filing a 
substantive appeal and was given an opportunity to request a 
hearing or present argument related to this issue.  In a form 
received by the Board in May 2005, the veteran requested a 
Board hearing.  In an August 2005 form, the veteran stated he 
had no additional evidence and/or argument to submit and 
reaffirmed his request for a Board hearing.  In a November 
2005 letter, the veteran cancelled his request for a Board 
hearing.

The Board finds that it may exercise jurisdiction over the 
veteran's claim for entitlement to service connection for 
carpal tunnel syndrome.  Although the veteran did not 
technically comply with the requirements of 38 U.S.C. § 
7105(d)(3) and 38 C.F.R. § 20.302(b), the RO did not close 
the appeal and treated the appeal as timely by notifying the 
veteran that it considered the appeal perfected and by 
certifying the appeal.  See Gonzalez-Morales, 16 Vet. App. at 
557; see also Rowell, 4 Vet. App. at 17-18.  Accordingly, the 
Board has jurisdiction and will proceed with the adjudication 
of the issue on appeal.

II.  Duties to notify and assist

With respect to the veteran's claim for entitlement to 
service connection for carpal tunnel syndrome, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2005).  Prior to 
readjudication of the veteran's claim, an April 2001 letter 
satisfied the duty to notify provisions.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  Although notice was not provided 
prior to initial adjudication, on a May 2005 form the veteran 
stated that he had no more additional evidence and/or 
argument to submit regarding his claim for service connection 
for carpal tunnel syndrome.  Under the facts of this case, 
"the record has been fully developed," and "it is 
difficult to discern what additional guidance VA could have 
provided to the veteran regarding what further evidence he 
should submit to substantiate his claims."  Conway v. 
Principi, 353 F.3d 1369, 1375 (Fed. Cir. 2004).  Although the 
letter did not notify the veteran of effective dates or the 
assignment of disability evaluations, there is no prejudice 
to the veteran because neither issue was appealed.  See 
Dingess /Hartman v. Nicholson, 19 Vet. App. 473 (2006); see 
also Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  This 
letter also essentially requested that the veteran provide 
any evidence in his possession that pertained to these 
claims.  38 C.F.R. § 3.159(b)(1).  

The veteran's VA medical treatment records, VA examinations, 
and identified private medical records have been obtained.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The veteran was 
scheduled for a VA electromyography (EMG) examination of his 
hands, but did not appear.  Although the claims file contains 
medical records from portions of the veteran's reserve duty, 
it does not contain service medical records from the 
veteran's two periods of active service.  But the veteran 
stated at an April 1997 VA examination that although he 
developed bilateral hand numbness during his second period of 
service, he did not report it to anyone.  Even assuming that 
service medical records contained evidence of carpal tunnel 
syndrome, it is not prejudicial error to not obtain them 
because, as discussed above, the veteran has stated that he 
did not report his symptoms, and, as is discussed below, 
there is no medical evidence of a current disability.  VA is 
not required to provide assistance to the veteran where no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. § 5103A(a)(2).  
There is thus no prejudice to the veteran in proceeding to 
adjudicate this claim.  See Bernard, 4 Vet. App. 384 (1993); 
Hickson v. West, 12 Vet. App. 247, 253 (1999) (holding that 
to establish service connection, there must be medical 
evidence of a current disability).  There is no indication in 
the record that any other additional evidence relevant to the 
issues decided herein is available and not part of the claims 
file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006); see also Dingess/Hartman, 19 Vet. App. 473.

III.  Service connection

Generally, service connection may be established for 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).  Service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

In order to establish service connection for a claimed 
disorder, the following must be shown:  (1) medical evidence 
of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  Hickson v. West, 12 Vet. App. 
247, 253 (1999).

An April 1997 VA peripheral nerves examination was conducted.  
In the medical history section of the examination, the 
examiner noted "right carpal tunnel by history."  The 
examiner found sensation within normal limits to touch and 
pinprick and negative Tinel's test.  The diagnosis was right 
carpal tunnel.  An April 1997 VA hand examination was 
conducted.  The veteran reported that he developed bilateral 
hand numbness in 1991 during service, but did not report it 
to anyone.  The veteran reported hand pain, weakness, and 
numbness, left hand worse than right.  The examiner found no 
anatomical or functional defects.  There was bilateral hand 
full range of motion, intact sensation, negative Phalen's and 
Tinel's tests, and no muscle atrophy.  The veteran's strength 
and dexterity was normal.  The diagnosis was muscoskeletal 
strain.  An EMG was scheduled for May 1997, but it was noted 
that the veteran "failed to report/cancelled."  An October 
2002 VA outpatient record indicated a prior medical history 
of carpal tunnel syndrome.  A May 2003 VA outpatient record 
indicated a prior medical problem of carpal tunnel syndrome.

The Board finds that the evidence of record does not support 
service connection for carpal tunnel syndrome.  The competent 
medical evidence of record shows there is no current 
disability.  See Degmetich v. Brown, 104 F.3d 1328, 1333 
(1997) (holding that the existence of a current disability is 
the cornerstone of a claim for VA disability compensation).  
Although an April 1997 VA examination diagnosed carpal tunnel 
syndrome, no clinical abnormalities of either hand was found 
and the diagnosis was specifically noted to be based on the 
veteran's reported history.  See Reonal v. Brown, 5 Vet. App. 
458, 461 (1993) (holding that the Board is not bound to 
accept a physician's opinion when it is based exclusively on 
the recitations of a claimant); see also Elkins v. Brown, 5 
Vet. App. 474, 478 (1993) (holding that where examiner's 
opinion is simply a recitation of the veteran's reported 
history, it does not establish a relationship between service 
and the disability).  Subsequent VA outpatient records noted 
a prior medical history as reported by the veteran, but did 
not diagnose carpal tunnel syndrome.  Without medical 
evidence of a current disability, service connection cannot 
be granted.  See Hickson, 12 Vet. App. at 253 (holding that 
to establish service connection there must be medical 
evidence of a current disability).  Accordingly, service 
connection for carpal tunnel syndrome is not warranted.

Finally, in reaching this decision the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence demonstrates that there is no current 
disability, the doctrine is not for application.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for carpal tunnel syndrome is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


